DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) dated 6/27/2022 has been received and considered.
	
Claim Rejections - 35 USC § 112(a), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, the originally filed parent application(s) do not describe a movable flow control device with a plug and seat that also has a plurality of cylindrical bodies in a concentric assembly.  Figures 1-2 show a single cylindrical body that is part of a valve.  Figure 3 shows multiple concentric cylindrical bodies but is located within an external shell or pipe 316 as described in paragraph 30.  There does not appear to be support for these concentric cylindrical bodies that are part of a movable valve.  

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, it is unclear how multiple cylindrical bodies that are in a concentric relationship would be able to “retract” (per claim 10) and engage a valve seat and have the fluid flowing as recited in claim 10.  Based off the applicant’s disclosure, the concentric cylindrical bodies of figure 3 are located within a pipe (paragraph 30) and not part of a valve that retracts.
Claim 16, line 9 recites “the plug head”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a plug head of the plug”.  However, claim 16 already recites “the plug head”.  It is unclear what is being claimed.
Claims 18-20 are rejected due to their dependency on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Odendahl et al. (U.S. 3,252,480).
Odendahl discloses a method of using a flow control device assembly, comprising: in an open position, partially unseating a plug (1) from a valve seat (3); in the open position, flowing a fluid between the plug and the valve seat through a path defined by one or more channels (plurality of 11) extending along an exterior sidewall of the plug in a direction transverse to a longitudinal axis of the plug between the exterior sidewall of the plug and an interior wall of the valve seat (fig. 1); and in a closed position, abutting a portion of the plug with the valve seat to define a seal that physically interrupts fluid communication between the plug and the valve seat (fig. 1), the one or more channels being spaced from the plug head (see at 11a and the space between 11a and the area of 2) and extending only partially along a length of the plug such that flow of fluid between the exterior sidewall of the plug and the interior wall of the valve seat is prevented when the plug is inserted a selected distance into the valve seat (fig. 1).
Regarding claim 17, Odendahl further discloses contacting and forming a seal with the valve seat in the closed position with a plug head of the plug (fig. 1).
Regarding claim 18, Odendahl further discloses in the open position, flowing the fluid through an annular opening positioned between the plug head and an entrance to the one or more channels (at the tapered valve seat area of 3 and similar in structure and function to the applicant’s tapered valve seat).
Regarding claim 19, Odendahl further discloses in the closed position, isolating the annular opening from the fluid by the abutting the plug head of the plug with the valve seat to define the seal (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-8, 10, 14-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odendahl in view of Denga (DE4239767A1)(foreign document and machine translation included herewith and referred to below).
Odendahl discloses a method of using a flow control device assembly, comprising: in an open position, partially unseating a plug (1) from a valve seat (3), the plug having two or more channels (plurality of 11) extending along an exterior sidewall of the plug in a direction transverse to a longitudinal axis of the plug; in the open position, flowing a fluid between the plug and the valve seat through a path defined by the two or more channels of the plug between the exterior sidewall of the plug and an interior wall of the valve seat (when opened, see col. 3, ll. 55-65); in the open position; and in a closed position, abutting a plug head of the plug with the valve seat to define a seal that physically interrupts fluid communication between the plug and the valve seat (fig. 1), the two or more channels being spaced from the plug head and extending only partially along a length of the plug (see at 11a and the space between 11a and the area of 2).
Odendahl does not appear to disclose flowing the fluid unrestricted into an intersection of the two or more channels that converge at a fluid entrance of the two or more channels
Denga teaches it was known to have a plug with multiple channels (24a, 24b, 24c) that intersect and converge at an entrance (proximate 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Odendahl by having the channels intersect as taught by Denga as both Odendahl and Denga are used to solve the problem of decompressing or lowering of a pressure of a fluid by using channels in a reciprocating plug member and the intersecting channels provide for a different amount of fluid flowing through the channels thus resulting in a different degree of pressure decompressing if so desired for a particular application and dissipating kinetic energy at the crossings (see pg. 2, the fourth paragraph of the translation provided).
Regarding claim 2, Odendahl as modified further discloses preventing flow of the fluid between the exterior sidewall of the plug and the interior wall of the valve seat when the plug is inserted a selected distance into the valve seat with the two or more channel that are spaced from the plug head and extending only partially along a length of the plug (fig. 1).
Regarding claim 4, Odendahl as modified further discloses in the open position, flowing the fluid through an annular opening defined in an axial end of the valve seat, the interior wall of the valve seat being separated from the exterior sidewall of the plug at the annular opening to enable the fluid to travel between the exterior sidewall of the plug and the interior wall of the valve seat (at the tapered valve seat area of 3 and similar in structure and function to the applicant’s tapered valve seat).
Regarding claim 5, Odendahl as modified further discloses in the closed position, restricting fluid flow through the annular opening by abutting the plug head with the valve seat to enclose the annular opening (fig. 1).
Regarding claim 6, Odendahl as modified further discloses selecting the two or more channels to define a diamond pattern on the exterior sidewall of the plug, an offset brick pattern on the exterior sidewall of the plug, or a zigzag pattern on the exterior sidewall of the plug (as taught above by Denga, see the diamond or zigzag pattern in fig. 1 of Denga).
Regarding claim 7, Odendahl as modified discloses the claimed invention but does not appear to disclose in the open position, flowing the fluid through the two or more channels that exhibit a constant 
width along the length of the two or more channels.
	Denga further teaches having the channels be a constant width (24a, 24b, 24c in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Odendahl such that they are a constant width as taught by Denga as both Odendahl and Denga are used to solve the problem of decompressing or lowering of a pressure of a fluid by using channels in a reciprocating plug member and the constant width channels provide for a different amount of fluid flowing through the channels thus resulting in a different degree of pressure decompressing if so desired for a particular application.
Regarding claim 8, Odendahl as modified further discloses in the open position, flowing the fluid through the two or more channels comprising at least one of a varying width or a varying depth (see varying width of 11 of Odendahl in fig. 1).
Regarding claim 10, Odendahl discloses a method of using a flow control device assembly, comprising: retracting a plug head (1) of a plug to provide fluid communication between the plug comprising channels (plurality of 11) and a valve seat (3); partially unseating the plug head from the valve seat to provide a path for fluid to flow through the channels between an exterior sidewall of the plug and an interior wall of the valve seat to position the flow control device assembly in an open position (when opened, see col. 3, ll. 55-65); in the open position, flowing the fluid through an annular opening defined in an axial end of the valve seat (at the tapered valve seat area of 3 and similar in structure and function to the applicant’s tapered valve seat), the interior wall of the valve seat being separated from the exterior sidewall of the plug at the annular opening to enable the fluid to travel between the exterior sidewall of the plug and the interior wall of the valve seat (when opened, see col. 3, ll. 55-65); abutting the plug head with the valve seat to define a seal that physically interrupts fluid communication between the plug and the valve seat to position the flow control device assembly in a closed position; and in the closed position, restricting fluid flow through the annular opening by abutting the plug head with the valve seat to enclose the annular opening (fig. 1).
Odendahl does not appear to disclose the channels intersecting.
Denga teaches it was known to have a plug with multiple channels (24a, 24b, 24c) that intersect and converge at an entrance (proximate 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Odendahl by having the channels intersect as taught by Denga as both Odendahl and Denga are used to solve the problem of decompressing or lowering of a pressure of a fluid by using channels in a reciprocating plug member and the intersecting channels provide for a different amount of fluid flowing through the channels thus resulting in a different degree of pressure decompressing if so desired for a particular application and dissipating kinetic energy at the crossings (see pg. 2, the fourth paragraph of the translation provided).
Regarding claim 14, Odendahl as modified further discloses in the open position, flowing the fluid unrestricted through the intersecting channels where ends of each of the intersecting channels intersect at a fluid entrance to the intersecting channels (intersection as taught above by Denga).
Regarding claim 15, Odendahl as modified further discloses preventing flow of the fluid between the exterior sidewall of the plug and the interior wall of the valve seat when the plug is inserted into the valve seat with the intersecting channels that are spaced from the plug head and extend only partially along a length of the plug (fig. 1, intersection as taught above by Denga).
Regarding claim 20, Odendahl discloses the claimed invention but does not appear to disclose in the open position, flowing the fluid unrestricted into an intersection of two channels of the one or more channels that intersect at a fluid entrance to the two channels.
Denga teaches it was known to have a plug with multiple channels (24a, 24b, 24c) that intersect and converge at an entrance (proximate 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of Odendahl by having the channels intersect as taught by Denga as both Odendahl and Denga are used to solve the problem of decompressing or lowering of a pressure of a fluid by using channels in a reciprocating plug member and the intersecting channels provide for a different amount of fluid flowing through the channels thus resulting in a different degree of pressure decompressing if so desired for a particular application and dissipating kinetic energy at the crossings (see pg. 2, the fourth paragraph of the translation provided).

Claims 3, 9, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odendahl in view of Denga as applied to claims 1 and 10, respectively, above, and further in view of Smith (U.S. 2004/0004203).
Odendahl as modified discloses the claimed invention but does not appear to explicitly disclose continuing to contact the interior wall of the valve seat with at least a portion of the exterior sidewall of the plug.
Smith teaches a similar plug with channel where the plug has an exterior sidewall (near 48 and 42 in fig. 3) that continues to contact part of a valve when upon opening (the exterior cylindrical wall of the plug continues to contact the cylindrically internal wall near numeral 42 and 70 in fig. 4 when opened).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Odendahl by having the exterior sidewall of the plug near the channels continue to contact the internal wall of the seating area (especially at numerals 8 in Odendahl) as taught by Smith in order to have the fluid flow upon opening only going through the channels to further enhance the depressurization effect if so desired for a particular application.
Regarding claims 9 and 12, Odendahl as modified discloses the claimed invention but does not appear to disclose contacting the exterior sidewall of the plug with the interior wall of the valve seat in both the closed and opened positions.
Smith teaches a similar plug with channel where the plug has an exterior sidewall (near 48 and 42 in fig. 3) that continues to contact part of a valve when upon opening (the exterior cylindrical wall of the plug continues to contact the cylindrically internal wall near numeral 42 and 70 in fig. 4 when opened).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Odendahl by having the exterior sidewall of the plug near the channels continue to contact the internal wall of the seating area (especially at numerals 8 in Odendahl) as taught by Smith in order to have the fluid flow upon opening only going through the channels to further enhance the depressurization effect if so desired for a particular application.
Regarding claim 13, Odendahl as modified discloses the claimed invention but does not appear to disclose configuring the plug such that a portion of the exterior sidewall of the plug that remains in the valve seat in the open position continues to be in contact with the interior wall of the valve seat.
Smith teaches a similar plug with channel where the plug has an exterior sidewall (near 48 and 42 in fig. 3) that continues to contact part of a valve when upon opening (the exterior cylindrical wall of the plug continues to contact the cylindrically internal wall near numeral 42 and 70 in fig. 4 when opened).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Odendahl by having the exterior sidewall of the plug near the channels continue to contact the internal wall of the seating area (especially at numerals 8 in Odendahl) as taught by Smith in order to have the fluid flow upon opening only going through the channels to further enhance the depressurization effect if so desired for a particular application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKinnon et al. (U.S. 8,361,038) discloses a system for metering flow that has channels that extend longitudinally.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753